Title: [June 8. 1778.]
From: Adams, John
To: 


      June 8. 1778. Dined with Mr. Alexander, and went to the Concert. There were two Gentlemen of the Name of Alexander, originally from Scotland, who came to France and took a house in the Neighbourhood of Passi. One was a Bachelor who had lived in the West Indies and was supposed to be a Man of Property. The other had a Family consisting of several Daughters one of whom Mr. Williams afterwards married. There had been some former Connections between Mr. Franklin and this family in England, which was carefully concealed as a Mystery and I had no Curiosity to enquire into it. Franklin however several times said to me that they had been under great Obligations to him in former times. And one of them now and then dropped to me, some of Franklins former confessions to him, concerning his Amours which were curious enough. The Ostensible Purpose of their residence in France was a Lawsuit of great importance to them in which they expected and I believe received Assistance from Franklin. The Alexanders were sensible Men, and their daughters were well behaved and agreable young Ladies, which made their Situation in the neighbourhood a pleasant Circumstance.
     